   Case: 1:16-cv-11057 Document #: 144 Filed: 12/13/18 Page 1 of 6 PageID #:1413



                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  EDELSON PC,

                 Plaintiff,                                         Case. No. 16-cv-11057

         v.                                                         Hon. Rebecca R. Pallmeyer

  THE BANDAS LAW FIRM PC, et al.

                 Defendants.


            PLAINTIFF’S MOTION TO COMPEL RESPONSES TO SUBPOENAS

       Plaintiff Edelson PC (“Edelson”) respectfully requests that the Court order third-party

respondents Burke Law Offices LLC (“Burke”) and Caffarelli & Associates, Ltd. (“Caffarelli”),

to produce documents that they have withheld on the basis of mediation privilege. In support of

its motion, Edelson states as follows:

       1.      This case involves Defendants Christopher Bandas’s and the Bandas Law Firm’s

practice of “regularly involv[ing] themselves in [class action lawsuits] by filing what Plaintiff

alleges are frivolous objections in order to leverage lucrative payoffs.” Edelson PC v. Bandas

Law Firm PC, No. 16 C 11057, 2018 WL 3496085, at *1 (N.D. Ill. July 20, 2018). “Plaintiff

alleges that Bandas prepared the Gannett objection, represented Stewart in the action, and

coordinated the sham mediation session despite the fact that he is not licensed to practice law in

Illinois, did not move for pro hac vice admission, and did not file an appearance with the Court

in Gannett in order to avoid submitting himself to [its] jurisdiction[.]” Id. at *9; accord Clark v.

Gannett Co., Inc., — N.E.3d —, 2018 IL App (1st) 172041, ¶ 85 (holding that Bandas “engaged

in a fraud on the court” failing to seek pro hac vice admission).




                                                  1
   Case: 1:16-cv-11057 Document #: 144 Filed: 12/13/18 Page 2 of 6 PageID #:1414



       2.      Among the behaviors that the Illinois Attorney Act identifies as the unauthorized

practice of law is the acceptance of a fee for legal services by someone who lacks authorization

to practice. King v. First Capital Fin. Servs. Corp., 828 N.E. 2d 1155, 1166-67 (Ill. 2005)

(quoting 705 ILCS 205/1); see also Clark, 2018 IL App (1st) 172041, ¶ 75. Edelson is

attempting to learn the different ways in which Bandas receives unauthorized legal fees so that it

can propose a clear and effective injunction.

       3.      To prove those allegations, Edelson served subpoenas upon Burke and Caffarelli

who were class counsel in cases it identified in its complaint. (Subpoena to Burke, attached

hereto as Exhibit 1; Subpoena to Caffarelli, attached hereto as Exhibit 2.) Burke represented the

settlement classes in In re Capital One TCPA Litigation, No. 12-cv-10064 (N.D. Ill.)

(Holderman and Bucklo, JJ.), and Gehrich v. Chase Bank, USA, N.A., No. 12-cv-05510 (N.D.

Ill.) (Feinerman, J.). Caffarelli represented the settlement class in Allen v. JPMorgan Chase

Bank, NA, No. 13-cv-08285 (N.D. Ill.) (Pallmeyer, J.).

       4.      In all three cases—Capital One, Gehrich, and Allen—Bandas interposed an

objection without entering an appearance, noticed an appeal, then dropped it. Edelson has

learned through discovery that Bandas received $75,000 to drop the objection in Allen.

(Settlement Letter, attached hereto as Exhibit 3.) Edelson has obtained records related to Capital

One from Burke’s co-counsel, Lieff Cabraser, which complied with a similar subpoena after the

Court entered an agreed confidentiality order. However, Caffarelli and Burke each have records

of communications with Bandas and evidence of payments to Bandas in the other two cases that

will help Edelson prove the following:

               a.     The fact and amount of a payments to Bandas;

               b.     That the payments were attorneys’ fees to Bandas and Palmer;




                                                2
    Case: 1:16-cv-11057 Document #: 144 Filed: 12/13/18 Page 3 of 6 PageID #:1415



               c.      That Palmer shared some of his fees with Bandas;

               d.      That Bandas provided legal services to the objectors by communicating

with class counsel on behalf of his purported clients; and

               e.      That Bandas conducted the mediations and negotiated the payment of

attorneys’ fees to himself.

       5.      Caffarelli and Burke have withheld relevant documents based on the theory that

they are covered by mediation privilege pursuant to Federal Rule of Appellate Procedure 33,

which is relevant because the settlements in both Gehrich and Allen were facilitated by the

Seventh Circuit Mediator.1 (Caffarelli’s Response to Subpoena, attached hereto as Exhibit 4,

Burke’s Response to Subpoena, attached hereto as Exhibit 5.) After telephone meet-and-confer

calls, Caffarelli declined to produce mediation communications—including settlement

agreements—without a Court order confirming that that it was allowed to do so. Burke indicated

that it did not believe that it was required to produce the documents.

       6.      On its face, FRAP 33 says nothing about confidentiality. However, a document

prepared by the Circuit Mediator’s Office states that “The Court requires all participants to keep

what is said in these mediations strictly confidential.” See Mediation FAQs, U.S. Court of

Appeals for the Seventh Circuit, Circuit Mediation Office,

http://www.ca7.uscourts.gov/mediation/green_sheet.pdf.

       7.      Neither the rules nor the statement of the mediator’s office provides any basis to

withhold these documents.2 Particularly in the context of a class action, “there is no convincing



1
        Each also withheld communications that were solely among co-counsel and
communications internal to their firms. Edelson does not seek to compel production of these
documents.
2
        While state law controls questions of privilege in diversity cases, see Fed. R. Evid. 501,
neither Burke nor Caffarelli has asserted any state law privilege.


                                                 3
   Case: 1:16-cv-11057 Document #: 144 Filed: 12/13/18 Page 4 of 6 PageID #:1416



basis” under federal law for the proposition “the conduct of the settlement negotiations is

protected from examination by some form of privilege[.]” In re Gen. Motors Corp. Engine

Interchange Litig., 594 F.2d 1106, 1124 n.20 (7th Cir. 1979); see also Thermal Design, Inc. v.

Guardian Bldg. Prod., Inc., 270 F.R.D. 437, 439 (E.D. Wis. 2010) (“[T]here is no federal

privilege preventing the discovery of settlement agreements and related documents.”).

Specifically in the context of a Rule 33 mediation, the Seventh Circuit has noted that “[a]lthough

settlement negotiations are of course confidential for most purposes, their contents may be

revealed insofar as necessary for the decision of an issue of alleged misconduct in them.” In re

Young, 253 F.3d 926, 927 (7th Cir. 2001).

       8.      Edelson believes that during those mediations, that Bandas agreed to receive

attorneys’ fees in violation of the Illinois Attorney Act. Receipt of those fees was misconduct,

and it occurred during the mediation. Edelson requires documents that might ordinarily be

confidential in order to prove it. Further, while settlement negotiations are confidential, neither

FRAP 33 nor the mediator’s statement says anything about settlement agreements, which Burke

and Caffarelli have also withheld.

       9.      The appropriateness of this subpoena is underscored by the Seventh Circuit’s

recent pronouncement that “selfish settlements by objectors are a serious problem” and its

admission that it is “not without fault for contributing to the problem” by insufficiently

scrutinizing voluntary dismissals of objections. Pearson v. Target Corp., 893 F.3d 980, 986-87

(7th Cir. 2018). Young and Pearson confirm that the Seventh Circuit does not countenance the

use of its rules to hide the misconduct of bad-faith objector counsel like Bandas.

       WHEREFORE, Plaintiff respectfully requests that that Caffarelli and Burke be required

to produce responsive documents that they withheld pursuant to mediation privilege.




                                                  4
  Case: 1:16-cv-11057 Document #: 144 Filed: 12/13/18 Page 5 of 6 PageID #:1417



                                     Respectfully submitted,

                                     EDELSON PC,

Dated: December 13, 2018             By: s/ Alexander G. Tievsky
                                     One of Plaintiff’s Attorneys

                                     Benjamin H. Richman
                                     brichman@edelson.com
                                     Ryan D. Andrews
                                     randrews@edelson.com
                                     Alexander G. Tievsky
                                     atievsky@edelson.com
                                     EDELSON PC
                                     350 North LaSalle Street, 14th Floor
                                     Chicago, Illinois 60654
                                     Tel: 312.589.6370
                                     Fax: 312.589.6378




                                        5
   Case: 1:16-cv-11057 Document #: 144 Filed: 12/13/18 Page 6 of 6 PageID #:1418



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 13, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system. I certify that counsel for all parties are registered
CM/ECF users and that service will be accomplished by the CM/ECF system. I further certify
that on the same date, I served the above and foregoing via electronic mail and United States
mail, postage prepaid, upon the following persons:

       Burke Law Offices LLC
       155 North Michigan Avenue, Suite 9020
       Chicago, Illinois 60601
       ABurke@burkelawllc.com

       Caffarelli & Associates, Ltd.
       224 South Michigan Avenue, Suite 300
       Chicago, Illinois 60604
       acaffarelli@caffarelli.com



                                                     /s/ Alexander G. Tievsky




                                                6
